DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 11, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1, 4-9, 14-20, 22-38, and 40-47 are pending. Claims 2, 3, 10-13, 21, and 39 are cancelled. Claim 47 is newly added. Claims 19, 27-31, 33, 37, 41, and 45 are withdrawn. Claims 1, 4-9, 14-18, 20, 22-26, 32, 34-36, 38, and 40-47 are under consideration in this action are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.


Election/Restrictions
Applicant’s election without traverse of Group I and the following compound (claims 1, 4-18, and 20-26) in the reply filed on March 13, 2019 is acknowledged:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 2, 3, 19, and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 13, 2019.
Note: Upon further consideration, search and consideration has been expanded to include compounds where R1, R2a, R2b, R3a, R3b, R4, R5, and R6 are as defined in claim 1.
Claims 33 and 37, which were added subsequent to the species election being made, are withdrawn as being drawn to a nonelected species.

Claim Objections
Claim 45 is objected to because of the following informalities:  there appears to be a formatting error, and the numbers “4” and “5”, which should be line numbers, appear to be incorporated into the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-9, 14-18, 20, 22, 23, 25, 26, 38, and 40-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a compound of Formula (I) as shown in claim 1. In the instant claim 1, it is noted that variables R1, L, Ry, R9, Ra, and Rz may be an alkyl. However, the claims do not recite the size of the alkyl (e.g., number of carbons in the alkyl group), and therefore, the claims encompass compounds of Formula (I) having alkyl groups with extremely large carbon chains and alkyl groups that have not yet been synthesized and proven as being stable (e.g., alkyls having 1020 carbons). 
Thus, while Applicant describe compounds of Formula (I) having alkyl groups of a set number of carbon atoms (e.g., C1---C10 alkyls), Applicant fails to provide an adequate written description to support the full breadth of the claims, which include compounds having any alkyl group, including those with extremely large or unlimited carbon chains and alkyl groups that have not yet been synthesized and proven as being stable.
The same rationale is applied for cyano-alkyl, haloalkyl, alkoxy-alkyl, haloalkyl-alkyl, haloalkoxy-alkyl, alkenyl, haloalkenyl, alkynyl, haloalkynyl, heterocycloalkyl, alkyl-aryl, cycloalkyl, heteroaryl, haloalkoxy, alkylsulfanyl, haloalkylsulfanyl, alkylsulfinyl, haloalkylsulfinyl, and alkoxy-alkyl groups for R1, L, Ry, R9, Ra, and Rz.
Claims 4-9, 14-18, 20, 22, 23, 25, 26, 38, and 40-47 are subsequently rejected as they incorporate the rejected limitations of claim 1 and do not remedy all of the issues.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recites the proviso that when R7 is phenyl, said phenyl is not substituted at the para position (relative to the attachment point to L) with C3-C4 cycloalkyl or substituted C3-C4cycloalkyl. Claim 24 depends from claim 1, which recites the proviso that when R7 is phenyl, said phenyl is not substituted at the para position (relative to the attachment point to L) with C3-C6 cycloalkyl or substituted C3-C6cycloalkyl. Thus claim 24 widens the scope of the claim upon which it depends as claim 24 now allows for the R7 phenyl to be substituted at the para position relative to the attachment point to L with C5-C6 cycloalkyl or substituted C5-C6cycloalkyl, which are excluded by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 14-18, 20, 22, 23, 25, 26, 34, 36, 38, 42, 43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Frackenpohl et al. (Frackenpohl) (US 2017/0027172 A1; priority date: Apr. 10, 2014).
Applicant claims a compound of Formula (I) as shown in claim 1. 
Applicant further claims a composition comprising a compound as defined in claim 1 and an agriculturally acceptable formulation adjuvant.
Applicant further claims a mixture comprising a compound as defined in claim 1 and a further active ingredient.

Frackenpohl discloses substituted oxotetrahydroquinolinylsulfonamides of the general formula (I), or salts thereof,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

For increasing tolerance to abiotic stress in plants and/or for increasing plant yield (abstract; para.0016). Among the particularly preferred set of compounds are those having the following formula (Iaa) and (Iad) (para.0071):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The variables of the above formulas (Iaa) and (Iad) may be the following:
W is oxygen (para.0205, 310, Table 1 compound No. A2-152 and C2-152);
R6
R5 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(para.0205, 310, Table 1 compound No. A2-152 and C2-152)
The arrow represents a bond of the radical in question to the core structure;
Corresponds to instant claims’ L being –CH2- (i.e. C1-alkyl) and instant claims’ R7 being a phenyl with one Ry, and Ry being methyl.
R9 and R10 are both hydrogen and R1 is trifluoromethyl (para.0206, 0310)
Corresponds to instant claims’ R1 being 2,2,2-trifluoroethyl, i.e. a C2-haloalkyl;
R3 and R4 are both hydrogen (para.0206, 0310);
R2 is fluorine or chlorine (para.0073).
Frackenpohl discloses that the compounds further increase tolerance to abiotic stress in plants, bringing about invigoration of plant growth and/or contribute to an increase in plant yield. In this context, tolerance to abiotic stress is understood to mean, for example, tolerance to cold, heat, and drought stress (stress caused by drought and/or lack of water), salts, and flooding (para.0014). 
The compounds of formula (I) can be converted to customary formulations, such as spray formulations for enhancing the resistance of plants to abiotic stress. The formulations can further include auxiliaries such as extenders, solvents, and carriers (reading on agriculturally acceptable formulation adjuvant) (para.0807-0820).
The compounds of general formula (I) may also be used in a mixture with other active compounds, such as insecticides, attractants, sterilizing agents, bactericides, acaricides, nematicides, fungicides, growth-regulating substances, herbicides, safeners, fertilizers, or semiochemicals (par.0822-0825).

Although Frackenpohl does not appear to explicitly exemplify a compound as recited in the instant claims, in particular, wherein R2 (corresponding to the instant claims’ R6) is F or Cl, Frackenpohl renders obvious the cited claims as Frackenpohl as Frackenpohl explicitly discloses the aforementioned 2, although Compound Nos. A2-152 and C2-152 recite that R2 is H, in the preferred embodiment, Frackenpohl narrows down the preferred R2 to nine specific types of moieties, two of which are F and Cl (para.0073).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 6, 7, 24, 32, 35, 40, 41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Frackenpohl et al. (Frackenpohl) (US 2017/0027172 A1; priority date: Apr. 10, 2014) as applied to claims 1, 4, 5, 8, 9, 14-18, 20, 22, 23, 25, 26, 34, 36, 38, 42, 43, and 47, further in view of Culter et al. (Culter) (WO 2013/148339 A1; published Oct. 3, 2013).
Applicant claims a compound of Formula (I) as shown in claim 1. 
Applicant further claims a composition comprising a compound as defined in claim 1 and an agriculturally acceptable formulation adjuvant.
Applicant further claims a mixture comprising a compound as defined in claim 1 and a further active ingredient.

The teachings of Frackenpohl as they apply to claims 1, 4, 5, 8, 9, 14-18, 20, 22, 23, 25, 26, 34, 36, 38, 42, 43, and 47 are set forth above and incorporated herein. 

Frackenpohl does not appear to explicitly disclose wherein R1 is an alkyl, alkenyl, or cycloalkyl group. Culter is relied upon for this disclosure. The teachings of Culter are set forth herein below.

Culter discloses agonist compounds that are active at ABA receptors, and agricultural formulations comprising the agonist compounds. The agricultural formulations are useful for inducing ABA responses in plant vegetative tissues, reducing abiotic stress in plants, and inhibiting germination of plant seeds (abstract). 

The agricultural formulation comprises a compound of Formula I (para.0050):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


In some embodiments, the compound has a formula (V) (para.0058):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Culter discloses that R1 can be a C2-alkyl (para.0053). R2a may be a C1-6-alkyl (para.0054, 0060). Variable m may be 1 and n may be 1-3. R3 may be C1-alkyl. R4 may be hydrogen or C1-6 alkyl (para.0050). 

As discussed above, Frackenpohl and Culter disclose overlapping core structures, and both Frackenpohl and Culter disclose their compounds as enhancing abiotic stress tolerance in plants. In light of these disclosures, with regards to the moiety off of the N in the ring on Frakenpohl, the equivalent of 1, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Frackenpohl with the teachings of Culter, and use Culter’s R1 in place of the moiety off of the N in the ring in Frackenpohl. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Culter discloses that such moieties are known to be used in compounds having the general core structure disclosed by Culter and Frackenpohl for enhancing abiotic stress tolerance in plants.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. It is noted that new rejections citing a new primary reference are set forth above. Applicant’s remarks still applicable to the rejections set forth above are addressed herein below.
(1) Applicant argues that Table 3 of the Specification demonstrates that replacing hydrogen with fluorine at the R4, R5, and R6 positions produce compounds with very different qualities. Applicant argues that the different overall effects (increasing/decreasing activation), and degree of effects, in biological properties show that replacement of a hydrogen with a fluorine on quinabactin is not broadly successful and strongly depends on the position of the fluorine. Applicant argues that this contracts the general expectation that all the variables recited in the prior art can generally be relied on as teaching compounds with enhanced abiotic stress tolerance. 

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Applicant notes that replacing the hydrogen at the R4, R5, and R6 positions produce compounds with very different qualities. However, it is noted that different qualities are not necessarily an indication of unexpected results, as it would be expected that different chemical structures have different activities or qualities. As they are different compounds, there is an expectation of modulation in activity. Applicant must demonstrate that the results are greater than those which would have been expected from the prior See MPEP 716.02(a). 
Applicant does not appear to disclose how the different qualities (increased/decreased activation of PYR1 and PYL2) are tied to the practicality of the compounds. Applicant notes that the claimed compounds enhance tolerance to abiotic stress, improve inhibition of seed germination, better regulate crop growth, improve crop yield, and/or improve physical properties resulting in better plant uptake, water solubility, chemical stability, or physical stability (Spec., para.0005). However, Applicant does not appear to disclose how the compounds’ increased or decreased activation of PYR1 and/or PYL2 affects a plant’s tolerance to abiotic stress, seed germination, etc. 
Furthermore, not all of the compounds encompassed by the instant claims demonstrate an increase in activation of the PYR1 and PYL2 receptors as shown by Applicant’s Compound HQ1. Applicant’s Compounds HQ43, HQ45, HQ50, and HQ51, for example, all of which have an F at the R6 position and are encompassed by the instant claims, demonstrate a significantly decreased activation of PYR1 and PYL2. 
Furthermore, it is noted that the instant claims encompass isomers of the compound of Formula (I). As evidenced by Soult (5.1: Isomers; published Aug. 13, 2020), isomers are defined as molecules with the same molecular formulas, but different arrangement of atoms (pg.1, para.1). Thus, Applicant’s comparator compounds HQ47 and HQ46, which are isomers of compound HQ1, are encompassed by the instant claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1, 4-10, 14-18, 20-26, 32, 34-36, 38-40, 42-44, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,345,245 B2 (USPN 245) and Frackenpohl et al. (Frackenpohl) (US 2017/0027172 A1; priority date: Apr. 10, 2014). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar compounds of formula (I). The primary differences between the two sets of claims are: (i) USPN 245 does not appear to explicitly claim wherein R4 is F or Cl. Frackenpohl is relied upon for this disclosure. The teachings of Frackenpohl are set forth above and incorporated herein.
As evidenced by USPN 245’s claim 15, the compounds of formula (I) are used to increase abiotic stress tolerance in a plant. Frackenpohl discloses overlapping core structures with those claimed in USPN 245, and discloses that their compounds are also used to enhance stress tolerance in plants with respect to abiotic stress. In light of these disclosures, with regards to USPN 245’s R4, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the claims of USPN 245 with the teachings of Frackenpohl and use Frackenpohl’s ring with R2-R4, as defined in Frackenpohl in place of USPN 245’s R4-containing ring. One of ordinary skill in the art would have been motivated 

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.
	(2) Applicant argues that Culter 2013 demonstrates that replacing hydrogen with fluorine in a quinabactin scaffold results in large changes in the biological properties of the compounds. Applicant argue that there is not motivation to modify the claimed compound of Culter 2013 with Frackenpohl to make the compound of the claims with a reasonable expectation of success. 

	With regards to Applicant’s argument (2), the arguments regarding the biological properties of the compounds are set forth above in the rebuttal to Applicant’s argument (1) and incorporated herein. Furthermore, with regards to the motivation for the modification, as discussed in the rejection above, as evidenced by USPN 245’s claim 15, the compounds of formula (I) are used to increase abiotic stress tolerance in a plant. Frackenpohl discloses overlapping core structures with those claimed in USPN 245, and discloses that their compounds are also used to enhance stress tolerance in plants with respect to abiotic stress. 

Conclusion
Claims 1, 4-9, 14-18, 20, 22-26, 32, 34-36, 38, and 40-47 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONICA A SHIN/Primary Examiner, Art Unit 1616